DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second belt and articulated mechanism of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 states that one of the ends of the cylinder contains a hole, but claim 1 from which the claim depends requires that the cylinder have a constant cross section.  As such, claim 4 contradicts the claim from which it depends because the hole in the end of the cylinder means that the cylinder would not have a constant cross-section.  This contradiction between the claims renders the scope of claim 4 impossible to ascertain.  
 	Claim 5 recites the limitation "the hollow end of the cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 11 and 12 recite the limitation "this conveyor belt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 7 is objected to because of the following informalities:  line 1 of the claim appears to contain a grammatical error in reciting “conically tip teeth”.  It appears that the phrase should read “conically tipped teeth” or “conical tip teeth”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tangorra (US 4,568,320).
 	Tangorra shows drive roller 1/2 for a conveyor belt 5.  The drive roller includes a cylinder 2 of constant cross-section and cylindrical teeth 3. The cylindrical teeth have a cylindrical base section 10 and a conical tip 12.  The cylinder may be formed with a hub 22 that receives a drive shaft so that the cylinder and the drive shaft together form a solid cylinder.  The cylinder and the teeth form a monolithic body with two ends each of which contain a hole for receiving a hub 22 and/or a shaft which form connecting elements located in a hollow end of the cylinder.  A powered rotary mechanism (not shown) is connected to the connecting element. As described above, Tangorra shows all the structure required by claims 1-6.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roinestad (US 4,685,557).
Roinestad shows drive roller 22 for a mesh type conveyor/drive belt 18.  The drive roller includes a cylinder of constant cross-section and cylindrical teeth 32. The teeth extend from a base section to a conical tip.  While the base is also conical, this conical shape may be considered to be generally cylindrical as it is circular in cross section in a form defining a tapered cylinder.  The teeth coincide with holes in the belt 18.  The cylinder may be formed with a hub 28 that receives a drive shaft 20 so that the cylinder and the drive shaft together form a solid cylinder.  The cylinder and the teeth form a monolithic body with two ends each of which contain a hole 28 for receiving a shaft 20 which forms a connecting element located in a hollow end of the cylinder.  A powered rotary mechanism (not shown) is connected to the connecting element (see column 3 line 65 to column 4 line 5).  As described above, Roinestad shows all the structure required by claims 1-6.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Conrad (US 5,630,500).
 	Conrad shows drive roller 16 for a conveyor belt 18.  The drive roller includes a cylinder of constant cross-section and cylindrical teeth 46. The teeth extend from a base section 42/44 along a cylindrical section to a rounded tip (see Figure 2).  The rounded tip may be said to by conical as it resembles a rounded cone.  The cylinder is formed with a hub that receives a drive shaft 16 so that the cylinder and the drive shaft together form a solid cylinder.  The cylinder and the teeth form a monolithic body with two ends each of which contain a hole for receiving a shaft 20 which forms a connecting element located in a hollow end of the cylinder.  A powered rotary mechanism (not shown) is connected to the connecting element 16 so that it may form a drive shaft.  As described above, Conrad shows all the structure required by claims 1-6.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishizawa (US 2019/0337724).
 	Nishizawa shows drive roller 52 that could be used for a conveyor bel.  The drive roller includes a cylinder 52 of constant cross-section and cylindrical teeth 52A. As can be seen in Figure 7, the cylindrical teeth have a cylindrical base section 52C and a conical tip 52B.  The cylinder may be formed with a hub that receives a drive shaft 54 so that the cylinder and the drive shaft together form a solid cylinder.  The cylinder and the teeth form a monolithic body with two ends each of which contain a hole for receiving the shaft54 which forms a connecting element located in a hollow end of the cylinder.  A powered rotary mechanism (not shown) is connected to the connecting element. As described above, Nishizawa shows all the structure required by claims 1-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roinestad in view of German et al. (US 2018/0319602).
 	As described above, Roinestad shows generally all the structure required by claims 7-10 except for the sliding plate and tensioning roller of the claims.  German shows a conveyor belt 530 that is supported over its forward run by a slide plate 592 made of an ultrahigh molecular .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roinestad in view of German et al. and further in view of Werlinger (US 2013/0233682).
 	Werlinger teaches that a first conveyor frame 106 supporting a conveyor belt may be supported by a rotating mechanism 182 and may be connected to a second conveyor frame 104 by an articulation mechanism so that the conveyor may advantageously be used to discharge material to a variety of locations.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to mount the conveyor frame or Roinestad on a rotating mechanism and to connect the frame to a second conveyor frame by an articulation mechanism in order to allow the conveyor to deliver material to a variety of locations according to the teachings of Werlinger. When this is done, the resulting apparatus would have all the structure required by claims 1-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651